PER CURIAM.*
Counsel appointed to represent Bobby Hutchinson has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In response, Hutchinson has requested that alternate counsel be appointed.
Our independent review of the brief and the record discloses no nonfrivolous issue in this direct appeal. Accordingly, the motion for leave to withdraw is GRANTED, and counsel is excused for further responsibilities herein. Hutchinson’s motion for the appointment of alternate counsel is DENIED. The appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.